                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KATHERINE MADDEN,
                                                   Case No. 2:19-cv-01632-JDW

                Plaintiff

        v.

 CANUS CORPORATION, et al.,

                Defendants


                                       MEMORANDUM

       Katherine Madden has sued Canus Corporation, alleging that Canus has delayed

unreasonably in processing her application to rent an apartment at the Ardmore Crossing housing

complex. Canus moves to dismiss, arguing that Ms. Madden’s claims are not ripe and that they

fail in any event. The Court concludes that the claims are ripe to the extent they allege an

unreasonable delay in processing Ms. Madden’s application. Some of Ms. Madden’s claims fail,

including two that she concedes fail. For others, however, including claims under the Fair Housing

Act and the Rehabilitation Act, Ms. Madden has pled plausible claims that can move forward.

I.     FACTUAL BACKGROUND

       Ms. Madden suffers from congestive heart failure with atrial fibrillation, which affects her

ability to walk, climb stairs, lift items, and/or stand for long periods of time. (ECF No. 12 ¶¶ 12-

13.) She also suffers from depression and maintains an emotional support cat. (Id. at ¶ 10.) In

April 2017, Ms. Madden began the process of applying to participate in the Montgomery County

Housing Authority’s (“MCHA”) Housing Choice Voucher Program for affordable senior housing

at Ardmore Crossing, which is an apartment complex that Canus owns and/or managers. (Id. at
¶¶ 6, 15.) On March 2, 2018, Ms. Madden received a notification that she was at the top of the

waiting list for an apartment at Ardmore Crossing. (Id. at ¶ 18.) Ms. Madden then tried to ascertain

whether she would be able to bring her emotional support cat with her. (Id. at ¶¶ 18-33.) During

a meeting on September 20, 2018, Canus representatives agreed that Ms. Madden’s request for an

accommodation for her emotional support cat would be tabled for an indefinite period. (Id. at ¶

31.) At some unspecified point, Canus stated that her application to Ardmore Crossing should be

skipped because of her disability. (Id. at ¶ 88.)

       On September 26, 2018, MCHA issued an Ardmore Crossing housing voucher to Ms.

Madden. (Id. at ¶ 33.) On October 9, 2018, Canus advised Ms. Madden that there was an empty

unit but that the apartment required a full renovation before Canus could show the apartment or

accept a new application. (Id. at ¶ 35.) Ms. Madden contends this was false. (Id. at ¶ 107.) Canus

later advised Ms. Madden that renovations had stalled because a needed roof replacement took

priority. (Id. at ¶¶ 37, 41.) Ms. Madden contends this statement was false as well. (Id. at ¶ 108.)

Over the next few months, Ms. Madden made repeated inquiries as to the status of the apartment

and the overall application process, to no avail. (Id. at ¶¶ 37-43.)

       In March 2019, a resident of Ardmore Crossing told Ms. Madden that there were three

vacant units in the building. (Id. at ¶ 44.) Ms. Madden initiated this lawsuit on April 15, 2019.

Then, on May 23, 2019, Canus advised that it would contact Ms. Madden when an appointment

could be scheduled so that she could continue with the rental process. (Id. at ¶ 46.) From that time

until July 2, 2019, Ms. Madden did not receive any notice about the status of her application, nor

had Canus scheduled an appointment. (Id. at ¶ 47.) When Ms. Madden filed her Amended

Complaint on July 15, 2019, she did not indicate the status of her rental application.




                                                    2
        In her Amended Complaint, Ms. Madden asserts claims against Canus for discrimination

under the Fair Housing Act (“FHA”) and Section 504 of the Rehabilitation Act (“Rehab Act”),

violations of Pennsylvania’s Unfair Trade Practices and Consumer Protection Law (“UTPCPL”)

and 42 U.S.C. § 1985(3), and common law claims for misrepresentation and concerted tortious

conduct.

II.     LEGAL STANDARD

        A district court may dismiss a plaintiff’s complaint for lack of subject matter jurisdiction.

Fed. R. Civ. P. 12(b)(1). The party asserting subject matter jurisdiction bears the burden of

establishing its existence. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir.

2015) (citation omitted). Challenges to subject matter jurisdiction may be facial or factual. See

id.   “A facial attack ‘concerns an alleged pleading deficiency whereas a factual attack concerns

the actual failure of [a plaintiff’s] claims to comport [factually] with the jurisdictional

prerequisites.’” Id. (quote omitted). “In reviewing a facial attack, the court must only consider

the allegations of the complaint and documents referenced therein and attached thereto, in the light

most favorable to the plaintiff.” Id. (same).

        A district court may also dismiss a plaintiff’s complaint for failure to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). Rather than require detailed pleadings, the

“Rules demand only a short and plain statement of the claim showing that the pleader is entitled

to relief[.]” Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (quotation omitted).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Id. (same). A claim has facial

plausibility when the complaint contains factual allegations that permit the court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (same). In doing



                                                 3
so, the court must “draw on its judicial experience and common sense.” Id. (same). Under the

governing “pleading regime[,]” a court confronted with a 12(b)(6) motion must take three steps.

First, it must identify the elements needed to set forth a particular claim. Id. at 878 (same). Second,

it should identify conclusory allegations, such as legal conclusions, that are not entitled to the

presumption of truth. Id. (same). Third, with respect to well-pleaded factual allegations, the court

should accept those allegations as true and “determine whether they plausibly give rise to an

entitlement to relief.” Id. (same). The court must “construe those truths in the light most favorable

to the plaintiff, and then draw all reasonable inferences from them.” Id. at 790 (citations omitted).

III.    ANALYSIS

        A.      Ripeness

        Canus contends that because it has not denied Ms. Madden a unit at Ardmore Crossing and

has not denied her request to accommodate her emotional support animal, Ms. Madden’s FHA

claims are not ripe for adjudication. That argument ignores Ms. Madden’s allegations that Canus’

delay in processing her rental application harmed her. Viewed through this lens, Ms. Madden’s

claims are ripe for review.

        “Article III of the Constitution limits the federal judiciary’s authority to exercise its

‘judicial Power’ to ‘Cases’ and ‘Controversies.’” Plains All Am. Pipeline L.P. v. Cook, 866 F.3d

534, 538-39 (3d Cir. 2017) (quotation omitted). The ripeness doctrine operates “to determine

whether a party has brought an action prematurely . . . and counsels abstention until such a time as

a dispute is sufficiently concrete to satisfy the constitutional and prudential requirements . . . .” Id.

(quotation omitted). “[T]he Supreme Court laid out two principal considerations for gauging

ripeness including (1) ‘the fitness of the issues for judicial decision’ and (2) ‘the hardship to the

parties of withholding court consideration.’” Id. (quoting Abbott Labs. v. Gardner, 387 U.S. 136,



                                                   4
149 (1967), abrogated on other grounds, Califano v. Sanders, 430 U.S. 99 (1977)). “When

making a ‘fitness for review’ determination, a court considers whether the issues presented are

purely legal, and the degree to which the challenged action is final. A court must consider whether

the claims involve uncertain and contingent events that may not occur as anticipated or may not

occur at all.” Comite’ De Apoyo A Los Trabajadores Agricolas v. Perez, 774 F.3d 173, 183 (3d

Cir. 2014). This case is fit for judicial resolution, and withholding judicial consideration of Ms.

Madden’s claims constitutes a unique hardship, given the nature of those claims.

       “An undue delay in granting a reasonable accommodation may amount to a refusal.”

Revock v. Cowpet Bay W. Condo. Ass’n, 853 F.3d 96, 110 (3d Cir. 2017); see also Bhogaita v.

Altamonte Heights Condo. Ass’n, Inc., 765 F.3d 1277, 1286 (11th Cir. 2014) (reasonable fact

finder could not have concluded that defendant was still undertaking meaningful review of an

accommodation request where request had been pending for at least 6 months); Astralis Condo.

Ass’n. v. Sec’y, U.S. Dep’t of Hous. and Urban Dev., 620 F.3d 62, 68-69 (1st Cir. 2010) (finding

actionable refusal to grant accommodation where condominium association delayed decision on

request for handicapped parking spaces for a year); Groome Res. Ltd., L.L.C. v. Par. of Jefferson,

234 F.3d 192, 199 (5th Cir. 2000) (“[A]n indeterminate delay has the same effect as an outright

denial.”). In Groome, for example, the Court of Appeals upheld the district court’s finding that

the defendants’ unjustified delay constituted a denial of a reasonable accommodation where, four

months after the lawsuit was filed, the defendants still had not provided any timetable or plan to

consider the plaintiff’s application for a zoning accommodation.

       Because lack of ripeness is a facial challenge under Rule 12(b)(1), the Court must accept

Ms. Madden’s allegations as true and construe all reasonable inferences in her favor at this stage

of the proceedings. See Thompson v. Borough of Munhall, 44 F. App’x 582, 583 (3d Cir. 2002).



                                                5
In doing so, the Court infers that a unit in Ardmore Crossing has been available to rent at least

since October 2018. Yet when Ms. Madden filed her initial Complaint, Canus had not yet

processed her rental application. It is unclear how much longer that delay persisted, or even

whether it has been resolved. In any event, Canus’ delay could amount to a denial of Ms. Madden’s

rental application, making her claims fit for adjudication, including her claims related to Canus’

refusal to accommodate her emotional support cat.

       Canus misses the mark when it contends that it cannot accept or deny Ms. Madden’s request

for an accommodation until her rental application is approved. This is because “a refusal ‘occurs

when the disabled resident is first denied a reasonable accommodation, irrespective of the remedies

granted in subsequent proceedings.’” Revock, 853 F.3d at 111 (quoting Groome, 234 F.3d at 199)).

Thus, Canus refused Ms. Madden’s request for an accommodation when it tabled her request and

stated that her application to Ardmore Crossing should be skipped because her of disability. (ECF

No. 12 ¶¶ 31, 88). This aspect of Ms. Madden’s claims is therefore fit for adjudication as well.

Finally, contrary to Canus’ assertions, the fact that Canus now represents that Ms. Madden’s

accommodation request will be approved if her rental application is accepted does not render her

claims moot, as she seeks monetary damages in addition to injunctive relief.

       “Regarding the second factor of the ripeness inquiry, ‘[n]umerous courts have stressed that

housing discrimination causes a uniquely immediate injury. Such discrimination … makes these

controversies ripe.” Groome, 234 F.3d at 200 (quoting Assisted Living Assocs. of Moorestown,

L.L.C. v. Moorestown Twp., 996 F. Supp. 409, 427 (D.N.J. 1998)). Thus, both prongs of the

ripeness inquiry are satisfied with respect to Ms. Madden’s FHA and Section 504 discrimination

claims, and those claims will not be dismissed for lack of ripeness.




                                                 6
       B.      Sufficiency of Claims

       Canus does not challenge the sufficiency of Ms. Madden’s claims under the FHA. It does,

however, challenge the other claims in her Amended Complaint.

               1.      Rehab Act Claims

       Canus asks the Court to dismiss the Rehab Act claims because it “does not participate in

any federal program or receive federal aid.” (ECF No. 19 at 15.) In her Amended Complaint, Ms.

Madden alleges that Canus “is a recipient of federal financial assistance.” (ECF No. 12 ¶ 93.) The

Court cannot and will not ignore that allegation. Canus’ argument therefore fails.

       Canus also argues more generally that it is “simply implausible to suggest that [Ms.

Madden] is being discriminated against because she is disabled by the management of an

apartment building whose tenants are almost all disabled.” (ECF No. 19 at 9.) Whether or not

Ardmore Crossing’s tenants are all disabled is a question of fact that cannot be resolved at the

Motion to Dismiss stage. Thus, it is of no moment that Canus contends it does not discriminate

based on disability because most of its residents are disabled.

               2.      Negligent and Intentional Misrepresentation Claims

       To state a claim for either negligent or intentional misrepresentation, Ms. Madden must

plead justifiable reliance on the alleged misrepresentation and that the resulting injury was

proximately caused by the reliance, among other things. See Bortz v. Noon, 729 A.2d 555, 560-

61 (Pa. 1999). Canus contends in its Motion that Ms. Madden has not alleged either of these

elements. The Court agrees.

       In her Amended Complaint, Ms. Madden asserts that Canus made various

misrepresentations, including that 1) the vacant unit required a complete renovation before Canus

could move forward with Ms. Madden’s rental application, 2) roof restoration work needed to be

completed before renovations to the vacant unit, and 3) Canus needed HUD approval before

                                                 7
making the roof repairs. Ms. Madden alleges that these representations were false and that Canus

could have moved forward with her rental application long before July 2019. However, Ms.

Madden does not allege in the Amended Complaint that she relied on these statements to her

detriment. On the contrary, the Amended Complaint demonstrates Ms. Madden’s dogged pursuit

of a place at Ardmore Crossing. Indeed, Ms. Madden is apparently still pursuing those efforts,

including through this lawsuit.

       In her opposition brief, Ms. Madden argues that she relied on the alleged

misrepresentations “by following up regularly to check on the status of any potential availability”

and waiting until April 15, 2019, to file the present lawsuit. (ECF No. 21 at 10.) However, Ms.

Madden cannot supplement her allegations through briefing. See Com. of Pa. ex rel. Zimmerman

v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may not be

amended by the briefs in opposition to a motion to dismiss.”). In any event, even if the Court were

to consider these allegations, it would still find them insufficient because they are not tied to any

resulting injury. At most, the Amended Complaint sets forth that Ms. Madden’s rental application

“was inordinately delayed” and that Ms. Madden “has been frustrated in her efforts to secure

accessible and affordable housing at Ardmore Crossing.” (ECF No. 12 ¶¶ 110, 118, 123.) In a

conclusory fashion, Ms. Madden also contends that she has sustained emotional distress, pain and

suffering, and financial expense as a result. (Id. at ¶¶ 119, 124.) It is unclear, however, how these

alleged injuries resulted from Ms. Madden “following up regularly” or waiting to file suit,

especially in light of her admission that she “has applied to about ten other senior affordable

housing properties but had been waitlisted at each one for about a year or so.” (Id. at ¶ 48.)

       At present, Ms. Madden’s allegations of reliance and resulting injury are too vague and

conclusory to state a claim for negligent or intentional misrepresentation. If, however, Ms.



                                                 8
Madden has a good faith basis to allege facts that demonstrate what she did or did not do based

upon Canus’ alleged misrepresentations and how those actions or inactions harmed her, then she

may file an amended complaint within two weeks to address the pleading deficiencies the Court

has identified.

                  3.   Concerted Tortious Conduct Claim

       Canus contends that, because the misrepresentation claims fail, so too does the concerted

tortious conduct claim. However, “an action brought for compensation by a victim of housing

discrimination is, in effect, a tort action.” Meyer v. Holley, 537 U.S. 280, 285 (2003); see also

Curtis v. Loether, 415 U.S. 189, 195 (1974) (“A damages action under the [FHA] sounds basically

in tort—the statute merely defines a new legal duty, and authorizes the courts to compensate a

plaintiff for the injury caused by the defendant’s wrongful breach.”). Ms. Madden’s concerted

tortious conduct claim is therefore viable because her FHA allegations are “acts of a tortious

character pursuant to a common design or plan.” Koken v. Steinberg, 825 A.2d 723, 732 (Pa.

Commw. Ct. 2003) (quote omitted).

                  4.   Conceded Claims

       Ms. Madden concedes that she cannot state a claim for the alleged violations of

Pennsylvania’s Unfair Trade Practices and Consumer Protection Law and 42 U.S.C. § 1985(3) set

forth in Counts VI and XV of her Amended Complaint, respectively. (ECF No. 21 at 9, 13.) Thus,

the Court will dismiss those claims with prejudice.

IV.    CONCLUSION

       For the reasons set forth above, the Court will grant in part and deny in part Canus’ Motion

to Dismiss. The Court will dismiss Counts VI and XV of the Amended Complaint with prejudice.

The Court will dismiss the negligent and intentional misrepresentation claims (Counts VII and

VIII), though the dismissal will be without prejudice. Ms. Madden may file an amended complaint

                                                9
if she can allege facts sufficient to state a claim for negligent and/or intentional misrepresentation.

Finally, the Court will not dismiss the remaining counts of the Amended Complaint.                 An

appropriate Order follows.



                                                       BY THE COURT:


                                                       /s/ Joshua D. Wolson
                                                       JOSHUA D. WOLSON, J.
Dated: December 3, 2019




                                                  10
